DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
	Claims 1-3 and 8 are currently pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, is rendered vague and indefinite by the phrase “a synergistic improvement” and “the synergistic combination” because it is unclear as to what amount (e.g., amount range, proportion, and/or ratio) of each claimed ingredient actually define a synergistic amount with respect to the other ingredients so as to provide a combined synergistically effective amount of the overall composition.  Accordingly, the metes and bounds of this phrase (e.g., the synergistically effective amounts of each ingredient with respect to the others) are not clearly nor adequately delineated with respect to the synergistic amounts of the individual components.  Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts, ranges, and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.
The metes and bounds of claim 1 are rendered uncertain by the phrase “is included in an amount that is at least” because it is not clear if Applicant is claiming that this amount is present in the formulation in this amount or is separately included in this amount.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 and 8 remain rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (B*, 5962018).
Curtis teaches compositions containing from about 0.001 wt. % to about 40 wt. %, preferably from about 0.05 wt. % to about 20 wt. % of the total composition, comfrey root and from about 0.1 wt. % to about 10 wt. %, preferably from about 0.1 wt. % to about 5 wt. % tannic acid (which falls within the ranges claimed by Applicant and would inherently read on synergistic amounts of each ingredient, since the claimed amounts are encompassed by the reference and would inherently have the effect of improving joint stiffness in patients with osteoarthritis)(See e.g. col 5, lines 2-4) and further comprises menthol (See e.g. col 5, lines 51-60).
Therefore, the reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis (B*, 5962018), in view of Jahodár et al. (N*).
The teachings of Curtis are set forth above and applied as before.  Curtis teaches that the composition is a topical for treating inflammation (See e.g. claim 3).
Curtis does not teach eucalyptus oil.
Jahodár teaches an anti-inflammatory and pain relieving massage ointment (which reads on topical composition)(See e.g. page 1, “Description”) comprising comfrey extract, wherein the comfrey extract is an aqueous extract of comfrey root in an amount of 1 to 1.5 % by weight and eucalyptus oil (See e.g. page 2, paragraph 2).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating inflammation.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  
Moreover, using containers to store tannic acid and comfrey to prepare compositions for treating inflammation and further comprising eucalyptus oil would have been prima facie obvious.  
The Supreme court has acknowledged that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)(newly applied as necessitated by amendment).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10/322,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a topical formulation including (i) a comfrey extract and (ii) tannic acid, wherein the comfrey extract is a comfrey leaf extract, a comfrey root extract or a combination thereof.  In the instant application the comfrey extract is included in an amount that is at least 0.5% to about 40% of the total weight of the topical formulation, and wherein the tannic acid is included in an amount that is at least about 2% to 20% of the total weight of the topical formulation, which encompasses the amount claimed in the ‘155 patent.  Claim 2 is drawn to the topical formulation according to claim 1, wherein the tannic acid is a substantially pure, pharmaceutical grade tannic acid.  Claim 3 is drawn to the topical formulation according to claim 1, further comprising eucalyptus oil, which are also claimed in ‘155 but as part of a formulation with a narrower range of comfrey extract and tannic acid.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the invention of claim 1 is directed to a topical formulation including (i) a comfrey extract and (ii) tannic acid, wherein the comfrey extract is a comfrey leaf extract, a comfrey root extract or a combination thereof, wherein the comfrey extract is included in an amount that is at least 0.5% to about 40% of the total weight of the topical formulation, and wherein the tannic acid is included in an amount that is at least about 2% to 20% of the total weight of the topical formulation,. Applicant further argues that Curtis is directed to compositions comprising therapeutic water-soluble organic acids, which include a-hydroxy acids, retinoic acids, poly-hydroxy carboxylic acids and the mono- and di-oxa acids (see, e.g., page 4 of Curtis). Curtis notes that therapeutic water-soluble organic acids are known as useful active ingredients for topical preparations (see page 2 of Curtis).  Applicant further argues that Curtis teaches comfrey extracts and tannic acid are merely disclosed as possible additives, and not as active agents, i.e., not materially contributing to the efficacy of the formulation and that Curtis fails to disclose that the combination of comfrey extract and tannic acid as active agents capable of providing a synergistic effect. Applicant further argues that there is nothing in the disclosure of Curtis that teaches, suggests, or provides any motivation or other rationale for use of comfrey extract and tannic acid alone as a synergistic combination of active agents and there is no direction or motivation for a person having ordinary skill in the art to specifically combine comfrey extract and tannic acid. 
This is not found persuasive because Applicant’s claims are not drawn to the instantly claimed ingredients as a combination of only those two ingredients. The ingredients in Applicant’s claims are drawn to a composition that comprise tannic acid and comfrey root and this does not preclude other ingredients from being part of the composition nor does it limit the ingredients to those two ingredients.  Since the composition does not require the ingredients in combination only with each other, the reference anticipates the instantly claimed invention because the reference teaches the instantly claimed ingredients. The ingredients taught by Curtis are a finite number of ingredients and are preferred ingredients.  For example, comfrey root is specifically part of a small group of anti-inflammatory agents and tannic acid is also part of a small group of ingredients.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth herein.
Applicant argues that Jahodár fails to disclose tannic acid, or compositions containing tannic acid, but instead discloses compositions comprising "comfrey, essential oils, pork lard, lanolin, white and or yellow bees wax consists of 1 to 1.8 percentage weight of substances extracted from the leaves and young shoots of the alder tree ", wherein the active ingredients are derived from alder (see, e.g., the Abstract and claim 2 of Jahodár)(). Applicant further argues that there is nothing in Jahodár alone (or in combination with Curtis) that would have taught, suggested, or motivated a person having ordinary skill in the art to arrive at a topical composition with a synergistic combination of active ingredients consisting essentially of comfrey extract and tannic acid as presently recited in claim 1. 
This is not found persuasive because Jahodár teaches an anti-inflammatory and pain relieving massage ointment (which reads on topical composition)(See e.g. page 1, “Description”) comprising comfrey extract, wherein the comfrey extract is an aqueous extract of comfrey root in an amount of 1 to 1.5 % by weight and eucalyptus oil.  Therefore, it would have been obvious to combine the teachings of Curtis and Jahodár to arrive at the instantly claimed invention. The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699